Citation Nr: 1603137	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a back condition. 

2. Entitlement to service connection for diverticulitis (stomach condition). 

3. Entitlement to service connection for double groin hernias. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claims of service connection for his back condition, stomach condition, and hernias. 

Subsequently, the RO issued two additional rating decisions in October 2014, again denying all three of the Veteran's service connection claims, and another in November 2014, denying the Veteran's claim for a stomach condition and hernias. The Veteran filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9), and the claims are appropriately before the Board for adjudication. 

The Board notes that in both the RO's subsequent rating decisions in October and November 2014, the RO re-opened the Veteran's service connection claims and then denied them. However, the Board notes that no applications to reopen such denials were submitted by the Veteran during that time, and regardless, any such submission would/should be considered a timely NOD, as it is within a year from the initial July 2014 rating decision. Therefore, as the Veteran did subsequently submit a timely NOD and VA Form 9, the Board finds that the RO's determinations to re-open such claims for evaluation to be harmless error. As such, a determination to re-open such claims need not be decided by the Board, herein, and the claims have been properly characterized in the above titles. 

The Veteran presented testimony in a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ) on November 12, 2015; a transcript of that hearing has been associated with the Veteran's claims file, and is of record. 

The issues of entitlement to service connection for a gall bladder and pancreas conditions, as secondary to the Veteran's service-connect hepatitis A have been raised by the record in a December 30, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for hernias is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's current low back disability is etiologically/ causally related to an injury he incurred when he was pinned between a truck and a door while serving active duty in the Army.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's current stomach issues to include diverticulitis and bleeding is etiologically related to, or aggravated by, medication taken for his, now, service-connected back condition. 



CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria to establish service connection for a stomach condition have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).
Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law. Therefore, the Board has fulfilled its duties under the VCAA. 

Service Connection - Back Condition

The Veteran asserts that his current low back condition, which includes arthritis and ankylosis, is related to an injury he sustained during his active military service. Specifically, he claims that he sustained injury to his back in an accident involving a truck pinning the lower half of his body to a door during service. He alleges that ever since that accident, his back has been painful. The Board finds that after a review of the evidence of record, the Veteran is both competent and credible to attest to his continued symptomatology of chronic back problems since service, and as such, the Veteran's claim for service connection must be granted.  

Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit rather recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). So for disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Arthritis is one such chronic condition according to 38 C.F.R. § 3.309(a). The Veteran's back condition therefore also may be presumed to have been incurred in service if it initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
Here, the Board notes that the Veteran has not been afforded a VA Compensation and Pension (C&P) examination, and that the Veteran's personnel and service treatment records were destroyed as a part of the 1973 fire at the National Personnel Records Center. As such, Board notes that the records of the Veteran's in-service medical treatment records and logs are at best minimal; such consideration has been accounted for in the Boards review of the record and decisions herein. 

With regards to the Veteran's claim for a back condition, the Board notes that the medical records at hand, to include private treatment records from the Veteran's treating physicians throughout the years note that the Veteran has in-fact been suffering from a low back condition. The Veteran has also been diagnosed with chronic back pain, along with X-ray evidence of degenerative changes (arthritis) of the Veteran's low back, and ankylosis. As such, this evidence satisfies the first requisite factor for service-connection of a current disability.  

The Board also finds that the Veteran has also firmly established the in-service element required for service connection; specifically, an injury or incurrence of the type of injury he currently suffers. From the Veteran's initial claim in December 2013, he has consistently asserted that his current back disability is the result of a long standing condition he developed after an accident during service. He explains that during the first year of his service he was helping a truck back-up by standing on the side of the truck and guiding it. While backing up, the truck hit something that caused the door to close and pin his entire mid-section against the truck. The Veteran alleges that after the accident, the Veteran went to sick-call and was given aspirin for the pain, and after a few days, his entire torso was black and blue. The Veteran has continuously and consistently asserted that he started experiencing back pains after that injury/incident in service, and that he has been taking a regimen of high-dose aspirins for his back pain since that time.   

A review of the limited service treatment and personnel records available, however, revealed no report of such an injury in service. However, as noted previously, such records may not be complete and as such, the Board finds that the lack of an incident report or treatment record of such an injury cannot be dispositive of this second factor. Therefore, the Board finds that the Veteran to be both competent and credible in establishing an in-service injury to his back. The Veteran has not only been consistent regarding describing such events, throughout the appeals period, he is also competent to speak to the type of accident he was involved in, and the fact that he experienced pain in his back thereafter. see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the second in-service element is also estabhlished. 

Likewise, the Board finds that the Veteran is both competent and credible regarding asserting that his back condition has been chronic since that incident during his active duty service, until now. The Board finds the Veteran, as a lay person, competent to attest to the fact that he is experiencing chronic back pain. Similarly, the Board finds that such contentions to be credible, as during both his hearing before a Decisions Review Officer (DRO) at the RO, and before the undersigned VLJ, the Veteran has contested the same accident, with the same descriptions of the injuries, and the continuing symptomatology since service. 

. Therefore, resolving all benefit-of-the-doubt in the Veteran's favor, the evidence does show that the Veteran's current back condition is related to his in-service injury, and therefore, his claim for service connection for a back condition must be granted.  

Service Connection - Stomach Condition

The Veteran has also claimed that his stomach condition, which includes upper gastrointestinal bleeding and diverticulitis, is caused by, or at least aggravated by, his, now, service-connected back condition. Specifically, the Veteran has consistently alleged that his current stomach condition is the result of taking high-dose aspirin for his back condition for more than the last half century. As a result, the Veteran contends, the medication has caused numerous gastrointestinal issues that have resulted in his condition today. The Board finds that, after a review of the relevant and competent medical evidence of record to include private treatment record and a VA C&P examination, and lay statements and testimony from the Veteran, the evidence of record demonstrates that the Veteran's stomach condition is in-fact the result of, or at least aggravated by, the Veteran's medication for his service-connected back condition. Consequently, the Veteran's claim for service connection for such a condition must be granted.    

As noted above, generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran has provided private medical records that thoroughly demonstrate that he has suffered and is currently suffering from gastrointestinal issues to include diagnoses of gastrointestinal bleeding and diverticulitis. However, such records fail to provide any nexus opinion regarding any causal/etiological connection between such conditions and the Veteran's military service, or in the alternative, to any of the Veteran's service-connected disabilities, to include his back condition. As such, the private medical evidence, while demonstrating a current disability, lacks any probative weight regarding establishing the requisite nexus for service connection.  

However, the Veteran was afforded a VA C&P examination in November 2014, for his various claimed conditions, to include his stomach condition. After an examination and a thorough review of the Veteran's claims folder, the examiner opined that due to the continued regimen of high-dose aspirin for the Veteran's chronic back pain, "it [was] not surprising" that the Veteran's diverticulitis condition lead to intestinal bleeding. The Board notes that while the examiner continued to conclude that such stomach condition was not due to the Veteran's military service, that opinion firmly establishes a connection between the Veteran's service-connected back condition, or treatment thereof, and his stomach condition. 

As noted previously in this section, service connection for may also be established as a secondary condition to a service-connected condition, if evidence shows that such secondary condition was caused or aggravated by any already service-connected conditions. See 38 C.F.R. § 3.310. Here, the VA examiner's opinion regarding the cause of the Veteran's stomach condition has established that the medication taken for the Veteran's back condition, which is now service-connected, has in fact caused, or at least aggravated, the Veteran's stomach condition. The Board finds that such an opinion to be highly probative, and dispositive to establishing service connection for the Veteran's claim condition. 

A review of the remaining evidence of record reveals only lay statements and testimony from the Veteran regarding his claimed stomach condition. However, while the Veteran may be able to attest to the physical symptoms or manifestations of his stomach conditions, such as pain and the condition of his stool, he is not competent to diagnose/determine the etiology of such stomach conditions. See Jandreau, supra. Such complex medcial analysis and diagnosis has been provided by medical professional of record with the appropirate education, experience, and training to comptently assess the condition. As such, the Board finds such medical opinion, as decribed herein, to be more probative in establishing the etiological nature of the Veteran's stomach condition. 

Therefore, as the competent medical evidence of record demonstrates that there is a etiolgical relationship between the Veteran's service-connected back condition and his claimed stomach condition, the Veteran's claim for service connection must be granted, as scondary to his back condition.








ORDER

Entitlement to service connection for a back condition is granted. 

Entitlement to service connection for a stomach condition, as secondary to service-connected back condition is granted. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for double groin hernias. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Boards notes that the Veteran was afforded a VA C&P examination for his claims hernia condition in November 2014. The VA examiner after examining the Veteran and his claims file concluded that there was no medical literature to support the Veteran's contention that his hernias are due to his military service. The Board finds that such medical conclusion is inadequate. The Board notes that the examiner's conclusory opinion offers no rationale regarding his conclusion that there is no relationship between the Veteran's hernias and his military service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion). To this end, the Board finds that the examiner failed to provide any analysis that is specific to the Veteran's claims, that is, to what is the examiner referring to when he states that there is no medical literature to support the Veteran's claim. That is, is there no medical literature relating hernias and military service, physical injury to the abdomen, back, and chest, and a groin hernia, or the specific situation as described by the Veteran? 

The Board finds that this opinion cannot be considered adequate for adjudication on the merits. The Board notes that the November 2014 opinion also offered no rationale specific to the Veteran's claim of an injury to his torso while on active duty in the military, and as described in the decision above. The Board finds that the VA examiner not only failed to provide a specific rationale to the negative nexus finding, but also offered such an all-encompassing, and vague, conclusion, that cannot be sustainably probative to any service connection claim. Accepting such conclusion as dispositive to the Veteran's claim is, at best, counter to the VA's duty to serve the Veteran. As such, an addendum medical opinion must be obtained for the VA to fulfill its duty to the Veteran. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his hernias that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should afford the Veteran a new examination from an appropriate VA examiner for his claimed hernia conditions, so to obtain another medical opinion regarding the nature and etiology of his condition. The examiner should be asked to determine if the Veteran's hernias were caused /aggravated (permanently worsened beyond normal progression) by any incidents/injuries of his active military service or caused or aggravated by his now service-connected back and stomach condition. 

a. The examiner should again be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner is advised that the Board finds the Veteran to be credible in his accounts of his in-service injuries and incidents, as well as those proceeding service. Therefore, the examiner should give full consideration of such lay statements/testimony from the Veteran.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


